Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a computer system or client (i.e., a machine) in claims 9-15, 17 a computer implemented method (i.e., a process) in claims 1-7 and a computer readable medium (i.e. a manufacture) in claim 8, 16.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:

1. In a computer system configured to operate on a network, a method comprising: 
a) after receiving a suspension request from a remote client over a network determining when an application running on a device is in a steady state;
b2bbbbbbbb) generating a snapshot of the application in response to the suspension request from the 3remote client over a network, wherein the snapshot is a recording of a state of execution 4of the application running on the device in the steady state, wherein the recording of the state of execution of the application running on the device in steady state includes a state of register values of the device; and 
c5ccc) delivering the snapshot to the remote client over the network.  

The claim elements underlined above, concern Mental Processes including concepts of observation, evaluation and judgment as well as Certain Methods of Organizing Human Activity including managing personal behavior or relationships and following rules or instructions that have been identified by the courts as an Abstract Idea.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a computer system, a network, a device, and a remote client it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other network devices such as generic computers,  slot machines, smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a computer system, a network, a device, and a remote client amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Pages 4-6). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Pages 4-6).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-17 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed August 11th , 2022 have been fully considered but they are not persuasive. 
Commencing on pages 6 through 9 of the applicant’s above dated remarks the applicant presents various arguments against the rejection of claims under 35 U.S.C. §101 for being directed to non-eligible subject matter including:
i. That the claimed invention does not concern the enumerated abstract idea of a “mental process” because recording the state of execution of a program running in steady state including potentially thousands of values stored in registers would require an immense amount of time and paper (Applicant remarks page 7);
ii. That the claimed invention provides for the ability to create mini games without having to reverse engineer…and dig into the code of the legacy application as taught by the specification and as such the claimed invention provides an improvement to computer functionality (Applicant remarks page 8); and
iii.  The applicant further proposes that the invention as presented transforms the client device so as to enable it to execute applications that are coded for older different or non-compatible device architectures and that the rejection has not provided evidence that the abstract steps are conventional (Applicant remarks page 9);

Responsive to the preceding applicant arguments as summarized above,  the following is respectfully noted
i.a) The proposed complexity of the executed application is not defined by the claimed invention and accordingly would not fairly support the position that the claimed invention would not fall under the enumerated abstract grouping of Mental Process.  Further even in such the case that such was to be incorporated into the claimed invention, there is no presented support for the proposition that complexity of the non-eligible mental process would enable patent eligibility as proposed. 
ii.a) the applicant’s proposed improvement of generating a mini-game without having to reverse engineer the legacy application as described in the applicant’s specification does not reflect corresponding elements of the claimed invention and respectfully does not support the presence of a nexus as argued. 
iii.a  The applicants proposal that the claim limitations transform the client device are respectfully non-persuasive, as the client device remains unchanged or modified by the claimed invention and accordingly has not been transformed as argued.  While Applicant propositions regarding the enhancements of device functionality may relate to descriptions presented within the applicant’s specification the argued enhancements are not reflected in the presented claim features.  Finally, there is no requirement that the rejection present evidence that the abstract features of the claimed invention are conventional and known in the technology because the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”).


Continuing on pages 10 through 11 of the applicant’s above dated remarks the applicant presents various arguments against the rejection of claims as being anticipated under 35 U.S.C. §103 by the combination of prior art references including Wells (US 6,846,238), Uysal et al (US 2002/0161566), Levine et al (US 2003/0177187) and Sargaison et al (US 2009/0094600).
These arguments are reasonably persuasive in view of the applicant presented amendments and according the rejection under 35 U.S.C. §103 is withdrawn.
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715    
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715